 



Exhibit 10.2

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
September 27, 2004 by and among Ludo Reynders, an individual residing in Cary,
North Carolina (“Employee”), and aaiPharma Inc., a Delaware corporation (the
“Company”).

Background Statement

     Employee wishes to accept employment with the Company, and the Company
wishes to employ Employee, on the terms and conditions set forth herein.

Statement of Agreement

     In consideration of the mutual covenants herein, Employee and the Company
agree as follows:

     1. Employment. The Company agrees to employ Employee, and Employee agrees
to serve the Company, upon the terms and conditions set forth in this Agreement.

     2. Position and Responsibilities. During the period of Employee’s
employment hereunder, the Company shall employ Employee with such
responsibilities, duties and authorities as may be set by from time to time by
the Board of Directors of the Company (the “Board”).

     3. Term of Employment. Subject to Section 6 of this Agreement, the term of
Employee’s employment hereunder shall commence immediately and shall continue
for two years; provided that this Agreement shall renew for successive one-year
periods unless notice of termination of this Agreement is provided by Employee
to the Company, or by the Company to Employee, within 90 days prior to the date
such one-year renewal period would be scheduled to begin (the term of Employee’s
employment pursuant to this Agreement being referred to herein as the “Period of
Employment”).

     4. Duties. During the Period of Employment, Employee shall devote all of
his business time, attention, skills and efforts to the business of the Company
and the faithful performance of his duties hereunder; provided, however, that
with the approval of the Board, Employee may engage in such other activities
that, in the Board’s judgment, will not present any conflict of interest with
the Company or any affiliate of the Company (a “Company Affiliate”) or adversely
affect the performance of Employee’s duties pursuant to this Agreement. In the
performance of his duties, Employee shall at all times be subject to the control
and supervision of the Board or such individual or individuals as shall be
designated by the Board.

     5. Compensation and Benefits. For all services rendered by the Employee to
the Company in any capacity under this Agreement, the Company shall compensate
Employee during the Period of Employment as follows:



--------------------------------------------------------------------------------



 



     (a) Base Salary. The Company shall pay Employee an annual salary that is no
less than a base salary (the “Base Salary”) of Five Hundred Fifty Thousand
($550,000) per year, subject to applicable federal and state income and social
security tax withholding requirements. During the Period of Employment, the Base
Salary may be increased as determined by the Board or its Compensation
Committee. Employee’s salary shall be payable in accordance with the Company’s
customary payroll practices.

     (b) Incentive Compensation. Employee shall be eligible to participate in
such incentive compensation plans, including cash bonus plans and stock option
plans, as the Board or its Compensation Committee may from time to time
determine.

     (c) Employee Benefit Plans or Arrangements. Employee shall be eligible to
participate in such other employee benefit plans of the Company, as presently in
effect or as they may be modified or added to from time to time, including,
without limitation, plans providing retirement benefits, medical insurance, life
insurance, disability insurance, and accidental death or dismemberment
insurance, subject to satisfaction of minimum term of service or other
requirements set forth in such plans.

     (d) Vacation and Sick Leave. Employee shall be entitled to four weeks paid
vacation per year and sick leave in accordance with the Company’s policies as
adopted from time to time.

     (e) Reimbursement of Expenses. The Company shall pay or reimburse Employee
for all reasonable travel and other business expenses incurred by him in
performing his duties under this Agreement. Such expenses shall be appropriately
documented and submitted to the Company in accordance with the Company’s
policies in effect from time to time.

     (f) Tax Preparation and Financial Planning. The Company shall reimburse the
Employee for all expenses up to a maximum Ten Thousand Dollars ($10,000)
incurred by Employee in any calendar year during the Period of Employment for
services performed by third parties in assisting Employee with the preparation
of tax returns and provision of financial planning services.

     (g) Excise Tax. If a Change of Control occurs and if any payments received
or to be received by Employee in connection with a Change of Control of the
Company (the “Total Payments”) will be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code (“the Code”), the Company will pay to
Employee (or, to the extent required, withhold and pay to the applicable taxing
authorities), within thirty days of any payments giving rise to the excise tax,
an additional amount (the “gross-up payment”) such that the net amount retained
or to be retained by Employee, after deduction of any excise tax on the Total
Payments and any Federal and state and local income tax and excise tax on the
gross-up payment provided for by this Section, will equal the Total Payments.

     For purposes of determining the amount of the additional payment, Employee
will be deemed to pay Federal income taxes at the highest marginal rate of
Federal income taxation in the calendar year that the payment is to be made, and
state and local incomes taxes at the highest marginal rate of taxation in the
state and locality of the Employee’s residence on the date of

2



--------------------------------------------------------------------------------



 



termination or the date that excise tax is withheld by the Company, net of the
maximum reduction in Federal income taxes that could be obtained by deducting
such state and local taxes.

     For purposes of determining whether any of the Total Payments would not be
deductible by the Company and would be subject to the excise tax and the amount
of such excise tax, (1) the Total Payments will be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all
parachute payments in excess of the base amount within the meaning of Section
280G(b)(3) will be treated as subject to the excise tax unless, in the opinion
of the Company’s tax counsel, such Total Payments (in whole or in part) are not
parachute payments, or such parachute payments in excess of the Base Amount (as
defined in Section 280G(b)(3) of the Code), whether in whole or in part, are
otherwise not subject to the excise tax, and (2) the value of any non-cash
benefits or any deferred payment or benefit will be determined by the Company’s
independent auditors in accordance with Sections 280G(d)(3) and (4) of the Code.

     If the excise tax is subsequently determined to be less than the amount
originally taken into account hereunder, Employee will repay to the Company,
when such reduction in excise tax is finally determined, the portion of the
additional payment attributable to such reduction plus interest on the repayment
at the rate provided in Section 1274(d) of the Code. If the excise tax is
determined to exceed the amount originally taken into account hereunder
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the additional payment), the Company will make an
additional payment, determined in accordance with the principles set forth
above, in respect of such excess (plus any interest payable with respect to such
excess) when such excess is finally determined.

     6. Termination of Employment.

     (a) Termination by Company. The Company shall have the right to terminate
Employee’s employment under this Agreement upon the death or Disability (as
defined below) of Employee or for Cause (as defined below) without any further
obligation to Employee under this Agreement. Termination for Disability or for
Cause will be effective upon delivery of written notice of such termination to
Employee.



(i)   “Disability” means any impairment of mind or body that renders Employee
unable to perform his normal duties and functions hereunder for a continuous
period of at least three months or is likely to prevent Employee from performing
such duties and functions for more than six months during any 18-month period,
as determined in good faith by a physician selected by the Board. Any refusal by
Employee to submit to a medical examination for the purpose of certifying
Disability under this Section shall be deemed conclusively to constitute
evidence of Employee’s Disability.   (ii)   “Cause” means (A) the repeated
failure of Employee to perform his duties hereunder in a competent and
professional manner; (B) the commission of an act by Employee constituting
financial dishonesty against the Company or any Company Affiliate; (C) any
knowing falsification of information to be submitted

3



--------------------------------------------------------------------------------



 



    by or on behalf of the Company or any Company Affiliate to the Food and Drug
Administration or other governmental authority; (D) the failure to cooperate in
any investigation by the Food and Drug Administration or other governmental
authority of the Company or any Company Affiliate or any internal investigation
by the Company, including by the Board or any committee of the Board; (E) the
commission of an act by Employee involving a felony; (F) the commission of an
act by Employee involving moral turpitude that brings the Company or any Company
Affiliate into public disrepute or disgrace or causes material harm to the
customer relations, operations or business prospects of the Company or any
Company Affiliate.

     (b) Termination Without Cause. The Company shall have the right to
terminate Employee’s employment hereunder at any time for any reason subject to
the provisions of this Section 6(b). In the event the Company shall terminate
the Employee for any reason other than as provided in Section 6(a) (which the
Company may do at anytime in its sole discretion), the Company shall pay to
Employee an amount equal to his Base Salary, less applicable withholding for
taxes. The Company, at its option, may pay such amounts either (i) in
installments in the amounts and on the payment dates on which such Base Salary
would have been paid if Employee had continued as an employee of the Company or
(ii) as a single payment not later than 60 days after the date of termination,
in which event the single payment shall be in an amount equal to the net present
value (at an 8% discount rate) of the total amount of such payments. Such
payments shall be Employee’s only remedy with respect to such termination.

     (c) Termination by Employee. Employee shall have the right to terminate his
employment under this Agreement at any time for any reason upon delivery of
written notice to the Company. In the event that, at any time within twelve
months following a Change in Control (as defined below), Employee terminates his
employment under this agreement for Good Reason (as defined below), as specified
in the written notice of termination given by Employee to the Company, the
Company shall pay to Employee his Base Salary, less applicable withholding for
taxes, until the end of the twelve-month period following the Change of Control.
The Company, at its option, may pay such amounts either (i) in installments in
the amounts and on the payment dates on which such Base Salary would have been
paid if Employee had continued as an employee of the Company or (ii) as a single
payment not later than 60 days after the date of termination, in which event the
single payment shall be in an amount equal to the net present value (at an 8%
discount rate) of the total amount of such payments. A termination by Employee
for Good Reason in accordance with the second sentence of this Section 6(d)
shall not be deemed a voluntary termination of employment by Employee for the
purpose of this Agreement or any plan or practice of the Company or its
affiliates.

     (d) Definition of “Change in Control”. “Change in Control” shall mean:



(i)   An acquisition of any common stock, par value $0.001 per share, of the
Company (“Common Stock”) or other Voting Securities (as defined below) by any
“Person” (as the term person is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
immediately after which such Person has “Beneficial Ownership” (within the

4



--------------------------------------------------------------------------------



 



    meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent
(50%) or more of either (A) the then-outstanding Common Stock or (B) the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote for the election of directors (the “Voting Securities”);
provided, however, in determining whether a Change in Control has occurred,
Common Stock or Voting Securities which are acquired in a “Non-Control
Acquisition” (as defined below) shall not constitute an acquisition which would
cause a Change in Control. A “Non-Control Acquisition” shall mean an acquisition
of Common Stock (A) directly from the Company, (B) by an employee benefit plan
(or a trust forming a part thereof) maintained by (x) the Company or (y) any
corporation or other Person of which a majority of its voting power or its
voting equity securities or equity interest is owned, directly or indirectly, by
the Company (for purposes of this definition, a “Related Entity”), (C) by the
Company or any Related Entity, or (D) by any Person in connection with a
“Non-Control Transaction” (as defined below);



(ii)   The individuals who, as of the date hereof, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a two-thirds of
the members of the Board, or following a Merger (as defined below), the board of
directors of the ultimate Parent Corporation (as defined below); provided,
however, that if the election, or nomination for election by the Company’s
common stockholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of this
Agreement, be considered as a member of the Incumbent Board; provided, further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of an actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Proxy Contest; or   (iii)   The consummation of:



(A)   A merger, consolidation or reorganization with or into the Company, or in
which securities of the Company are issued (a “Merger”), unless the Merger is a
“Non-Control Transaction.” A “Non-Control Transaction” shall mean a Merger in
which:



(1)   the stockholders of the Company immediately before such Merger own
directly or indirectly immediately following the Merger at least fifty percent
(50%) of the outstanding common stock and the combined voting power of the
outstanding voting securities of (x) the corporation resulting from such Merger
(the “Surviving Corporation”), if fifty percent (50%) or more of the combined
voting power of the then outstanding voting securities of the Surviving
Corporation is not Beneficially Owned, directly or indirectly by another
corporation (a

5



--------------------------------------------------------------------------------



 



    “Parent Corporation”), or (y) if there is one or more Parent Corporations,
the ultimate Parent Corporation;



(2)   the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for the Merger, constitute at least
two-thirds of the members of the board of directors of, (x) the Surviving
Corporation, if fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly by a Parent Corporation, or (y) if
there is one or more Parent Corporations, the ultimate Parent Corporation; and  
(3)   no Person other than the Company, any Related Entity, or any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
the Merger, was maintained by the Company or any Related Entity, or any Person
who, immediately prior to the Merger had Beneficial Ownership of thirty percent
(30%) or more of the then outstanding Common Stock or Voting Securities, has
Beneficial Ownership, directly or indirectly, of thirty percent (30%) or more of
the combined voting power of the outstanding voting securities or common stock
of (x) the Surviving Corporation, if fifty percent (50%) or more of the combined
voting power of the then outstanding voting securities of the Surviving
Corporation is not Beneficially Owned, directly or indirectly by a Parent
Corporation, or (y) if there is one or more Parent Corporations, the ultimate
Parent Corporation; or



(B)   A complete liquidation or dissolution of the Company; or   (C)   The
direct or indirect sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than a transfer to a Related Entity
or under conditions that would constitute a Non-Control Transaction (with the
disposition of assets being regarded as a Merger for this purpose) or the
distribution to the Company’s stockholders of the stock of a Related Entity or
any other assets).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Common Stock or Voting
Securities as a result of the acquisition of Common Stock or Voting Securities
by the Company which, by reducing the number of Common Stock or Voting
Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Persons, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of Common Stock or Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Common Stock or Voting Securities which increases the
percentage of the then outstanding Common Stock or Voting Securities
Beneficially Owned by the Subject Person, then a Change in Control shall occur.

6



--------------------------------------------------------------------------------



 



     (e) Definition of “Good Reason”. “Good Reason” shall mean:



(i)   without Employee’s consent, (A) the assignment to Employee of any new
duties or responsibilities substantially inconsistent in character with
Employee’s duties and responsibilities within the Company immediately prior to a
Change in Control, (B) any substantial adverse change in Employee’s duties and
responsibilities as in effect immediately prior to a Change in Control,
including, but not limited to, a reduction in duties or responsibilities that
occurs because the Company is no longer an independent publicly-held entity,
(C) a change in any annual or long term incentive plan in which Employee
participated immediately prior to the Change in Control such that Employee’s
opportunity, in the aggregate, to earn incentive compensation is materially
impaired, (D) a material reduction in the aggregate value of Company perquisites
made available to Employee, (E) an elimination or material impairment of
Employee’s ability to participate in retirement plans comparable to those in
which Employee participated immediately prior to the Change in Control, (F) any
substantial increase in Employee’s obligation to travel on the Company’s
business over Employee’s business travel obligations during the year prior to
the Change in Control;   (ii)   the failure of the Company to comply with any of
its obligations under Section 5 of this Agreement;   (iii)   without Employee’s
consent, the relocation of Employee’s work site to a location that is more than
fifty (50) miles from the offices of the Company at which Employee was employed
immediately prior to the Change in Control, or the failure of the Company to pay
or reimburse Employee, in accordance with the Company’s relocation policy for
its employees in existence immediately prior to a Change in Control, for all
reasonable costs and expenses, plus “gross ups,” if any, referred to in such
policy incurred by Employee relating to a change of Employee’s principal
residence in connection with any such relocation to which Employee consents.

     7. Severability. If any provision contained in this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. If a court
determines that this Agreement or any covenant contained herein is unreasonable,
void or unenforceable, for any reason whatsoever, then in such event the parties
hereto agree that the duration, geographical or other limitation imposed herein
should be such as the court, or jury, as the case may be, determines to be fair
and reasonable, it being the intent of each of the parties hereto to be subject
to an agreement that is necessary for the protection of the legitimate interest
of the Company and its successors or assigns and that is not unduly harsh in
curtailing the legitimate rights of the Employee.

7



--------------------------------------------------------------------------------



 



     8. Employee’s Representation. Employee represents that his experience and
capabilities are such that the provisions of Section 9(a) will not unreasonably
limit him in earning a livelihood.

     9. General Provisions.

     (a) Entire Agreement. This Agreement, the offer letter agreement executed
by the Employee and the Company dated September 27, 2004, and the Covenant Not
to Compete and the Assignment of Invention Agreements, each dated as of the date
hereof between the Employee and the Company, contain the entire understanding
between the parties hereto relating to the employment of Employee by the Company
and supersedes any and all prior employment, compensation or retirement
agreements between the Company and Employee.

     (b) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Company and its affiliates and their successors and
assigns, and shall be binding upon and inure to the benefit of Employee and his
estate, legal representatives and assigns, provided, however, that in no event
shall Employee’s obligations to perform services for the Company be delegated or
transferred by Employee.

     (c) Amendment of Agreement. No amendment, modification, waiver, termination
or cancellation of this Agreement shall be binding or effective for any purpose
unless it is made in writing signed by the party against whom enforcement of
such amendment, modification, waiver, termination or cancellation is sought. No
course of dealing between the parties to this Agreement shall be deemed to
affect, modify, amend or discharge any provision or term of this Agreement. No
delay on the part of the Company or Employee in the exercise of any of their
respective rights or remedies shall operate as a waiver thereof, and no single
or partial exercise by the Company or Employee of any such right or remedy shall
preclude other or further exercise thereof. A waiver of right or remedy on any
one occasion shall not be construed as a bar to or waiver of any such right or
remedy on any other occasion.

     (d) Insurance. The Company, at its discretion, may apply for and procure in
its own name and for its own benefit, life insurance on Employee in any amount
or amounts considered advisable; and Employee shall have no right, title or
interest therein. Employee agrees to submit to any medical or other examination
and to execute and deliver any applications or other instruments in writing as
may be reasonably necessary to obtain such insurance.

     (e) Notices. All notices under this Agreement shall be in writing and shall
be deemed effective when delivered in person (in the Company’s case, to its
Secretary) or when mailed, if mailed by certified mail, return receipt
requested. Notices mailed shall be addressed, in the case of Employee, to him at
his residential address, and in the case of Company, to its corporate
headquarters, attention of the Secretary, or to such other address as Employee
or the Company may designate in writing at any time or from time to time to the
other party in accordance with this Section.

     (f) Governing Law. This agreement shall be governed and construed in
accordance with the laws of the State of North Carolina.

8



--------------------------------------------------------------------------------



 



     (g) Counterparts. This Agreement may be executed on separate counterparts
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

     (h) Headings. The headings in the sections of this Agreement are for
convenience only and shall not be deemed to constitute a part thereof and shall
not affect the constructions or interpretation of this Agreement.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and Employee has signed this Agreement, all as of
the day and year first above written.

                  aaiPHARMA INC.
 
           

  By:   /s/ James G. Martin        

--------------------------------------------------------------------------------


      Name:   James G. Martin

         

--------------------------------------------------------------------------------


      Title:   Chairman, Compensation Committee

         

--------------------------------------------------------------------------------

 
                EMPLOYEE  

 
  /s/ Ludo Reynders    

--------------------------------------------------------------------------------

    LUDO REYNDERS

9